Case 1:20-cv-00050-LEW Document 11 Filed 05/08/20 Page 1 of 7                   PageID #: 208



                          UNITED STATES DISTRICT COURT

                                    DISTRICT OF MAINE


 RICHARD ROE,                                    )
                                                 )
                       Plaintiff,                )
                                                 )
 v.                                              )         Case No. 1:20-cv-00050-LEW
                                                 )
 MARIANNE LYNCH, DISTRICT                        )
 ATTORNEY FOR PROSECUTORIAL                      )
 DISTRICT V,                                     )
                                                 )
                       Defendant.


                            DECISION AND ORDER ON
                        DEFENDANT’S MOTION TO DISMISS


       In this lawsuit, Plaintiff Richard Roe seeks declaratory and mandamus relief under

Maine state law against Defendant Marianne Lynch, the District Attorney for Prosecutorial

District Five, which covers Maine’s Penobscot and Piscataquis counties. The matter is

before the Court on Defendant’s Motion to Dismiss (ECF No. 6). The Motion is fully

briefed and at issue. For the reasons that follow, Defendant’s motion is GRANTED.

                                      BACKGROUND

       Plaintiff Roe, an anonymous municipal police officer, originally filed this lawsuit

against Defendant Lynch in Maine State Superior Court. He alleges the Defendant

deprived him of a property right to his continued employment at XPD, an anonymous

Maine municipal Police Department, without offering him notice and an opportunity to be

heard prior to her decisions that led to his termination. Plaintiff alleges this occurred twice:
Case 1:20-cv-00050-LEW Document 11 Filed 05/08/20 Page 2 of 7                             PageID #: 209



first, when Defendant Lynch decided her office would disclose Giglio 1 information to

opposing counsel in cases where Plaintiff Roe would be called as a witness, and second,

when she subsequently decided her office would no longer bring cases involving Plaintiff

Roe. Plaintiff was later fired from XPD, and alleges the Defendant’s refusal to offer him

notice and an opportunity to respond prior to her decisions violated his right to due process

under the Fourteenth Amendment to the United States Constitution, and related provisions

of the Maine Constitution. Defendant Lynch timely removed the case to this Court on the

basis that, although the Complaint seeks injunctive and declaratory relief under state law,

it raises substantial questions of federal law. 28 U.S.C. § 1441; Ortiz-Bonilla v. Federacion

de Ajedrez de Puerto Rico, Inc., 734 F.3d 28, 34 (1st Cir. 2013).

        Defendant’s Motion raises several grounds for dismissal. Principally, Defendant

Lynch argues that Plaintiff’s lawsuit is untimely, and that this Court, therefore, lacks

jurisdiction to adjudicate his claims. Fed. R. Civ. P. 12(b)(1). Though Defendant also

argues that Plaintiff fails to state a claim under Rule 12(b)(6), because I find that this Court

lacks jurisdiction to hear the claims in the first place, I do not elaborate on the merits.

“When faced with motions to dismiss under both 12(b)(1) and 12(b)(6), a district court,

absent good reason to do otherwise, should ordinarily decide the 12(b)(1) motion first.”

Northeast Erectors Ass’n of BTEA v. Secretary of Labor, Occupational Safety & Health



1
  As a prosecutor, Defendant Lynch is subject to the constitutional duty recognized in Brady v. Maryland,
373 U.S. 83 (1963), to disclose to criminal defendants evidence that “is both favorable to the accused and
‘material either to guilt or to punishment.’” United States v. Bagley, 473 U.S. 667, 674 (1985) (quoting
Brady, 373 U.S. at 87). One aspect of that duty, recognized in Giglio v. United States, 405 U.S. 150 (1972),
requires prosecutors to disclose to criminal defendants information “potentially useful in impeaching
government witnesses.” United States v. Misla-Aldarondo, 478 F.3d 52, 63 (1st Cir. 2007); see Bagley,
473 U.S. at 676 (recognizing Giglio disclosures as a type of Brady disclosure).
                                                     2
Case 1:20-cv-00050-LEW Document 11 Filed 05/08/20 Page 3 of 7                 PageID #: 210



Admin., 62 F.3d 37, 39 (1st Cir. 1995). “It is not simply formalistic to decide the

jurisdictional issue when the case would be dismissed in any event for failure to state a

claim. Different consequences flow from dismissals under 12(b)(1) and 12(b)(6): for

example, dismissal under the former, not being on the merits, is without res judicata effect.”

Id.

                                       DISCUSSION

       Plaintiff brings three claims against Defendant Lynch. In Count One, Plaintiff seeks

declaratory relief under Maine’s Declaratory Judgments Act that “an officer who is the

subject of Giglio allegations is entitled to due process, including meaningful notice of the

allegations and a meaningful opportunity to dispute those allegations.” Compl. ¶ 362.

Counts Two and Three seek mandamus relief available under Maine Rule of Civil

Procedure 80B, asking the Court to order Defendant Lynch to “rescind the two Giglio-

related determinations” made against Plaintiff, and “to provide Roe with meaningful due

process before making any further Giglio-related determinations regarding Roe.” Compl.

¶¶ 365, 367.

       A. MANDAMUS RELIEF IS TIME-BARRED

       The Plaintiff seeks state law mandamus relief in Counts Two and Three for alleged

violations of his right to due process under the Fourteenth Amendment. Maine has repealed

the common law writ of mandamus by statute, opting instead that “[r]eview of any action

or failure or refusal to act by a governmental agency, including any department, board,

commission, or officer, shall be in accordance with procedure prescribed by Rule [of Civil



                                              3
Case 1:20-cv-00050-LEW Document 11 Filed 05/08/20 Page 4 of 7                   PageID #: 211



Procedure] 80B.” Me. R. Civ. P. 81(c). Rule 80B provides a time limit for a Plaintiff to

bring a lawsuit seeking this type of review:

       The time within which review may be sought shall be as provided by statute,
       except that if no time limit is specified by statute, the complaint shall be filed
       within 30 days after notice of any action or refusal to act of which review is
       sought unless the court enlarges the time in accordance with Rule 6(b), and,
       in the event of a failure to act, within six months after expiration of the time
       in which action should reasonably have occurred.

Me. R. Civ. P. 80B(b). There is no other statutory time limit for mandamus relief, so Rule

80B’s time limits apply. See Me. R. Civ. P. 81(c). Therefore, if Plaintiff brings a suit

against Defendant Lynch for “action or refusal to act” in making “Giglio-related

determinations,” the clock for such a lawsuit would run out 30 days after Plaintiff received

notice of the action or refusal. In the event the suit is for “failure to act,” the clock would

expire six months after the Giglio-related determination should have been made.

       The parties dispute whether this is a mandamus action for “action or refusal to act”

or “failure to act.” The Maine Law Court has, thankfully, clarified the line between the

two. In Cayer v. Town of Madawaska, the Law Court found that where a defendant twice

refused to act on Plaintiff’s petition to secede, it had “refus[ed] to act” rather than “fail[ed]

to act” for purposes of the 30-day time limit in Rule 80B. 148 A.3d 707, 711 (Me. 2016).

The Plaintiff in Cayer specifically asked the Defendant Town to consider his proposal on

two separate occasions, and both times the Town demurred, triggering a “thirty-day appeal

period from the Town’s ‘refusal to act.’” Id. So too here. Plaintiff Roe twice petitioned

Defendant Lynch for an opportunity to be heard surrounding the Defendant’s Giglio

determinations, and the Defendant refused to hold the kind of mini-hearing Plaintiff

requested either time. See, e.g., Resp. to Mot. to Dismiss at *4 (noting “DA Lynch’s denial
                                                4
Case 1:20-cv-00050-LEW Document 11 Filed 05/08/20 Page 5 of 7                           PageID #: 212



of request for an opportunity to respond to the Chief’s first set of Giglio allegations”). As

in Cayer, the Plaintiff here specifically requested Defendant Lynch take some action, but

she refused to do so in spite of those requests; following the analysis of the Maine Law

Court, this is a “refusal to act” that triggers a 30-day limit to file an appeal.

        Using that 30-day limit, I find Plaintiff’s appeal periods expired well before he filed

his complaint, barring his claims for mandamus relief. Plaintiff received a copy of

Defendant’s June 23 Giglio determination on July 30, 2019 and a copy of Defendant’s May

30 Giglio determination on August 9, 2019. Compl. ¶¶ 161, 333. Therefore, Plaintiff’s

deadlines to file Rule 80B complaints regarding those determinations expired on August

29, and September 8, 2019, respectively. Plaintiff filed his complaint in state court on

January 24, 2020—well after both dates—and does not provide any reason for tolling these

deadlines. Because Plaintiff’s failure to file his complaint within the timeframe prescribed

by Rule 80B robs this Court of jurisdiction, 2 I will dismiss Counts Two and Three under

Rule 12(b)(1) without reaching the merits of Defendant’s motion to dismiss these claims

under Rule 12(b)(6).

        B. DECLARATORY RELIEF

        What remains, then, is Count One—Plaintiff’s request for declaratory relief under

Maine’s Declaratory Judgments Act. I note at the outset that Count One simply seeks a

declaration of the rights at issue in Counts Two and Three, and does not make an

independent legal claim. 3 To the extent Count One could be read to sweep more broadly

2
  “Statutory limitations on appeal periods are jurisdictional.” Paul v. Town of Liberty, 151 A.3d 924, 931
(Me. 2016).
3
  As it might, for example, under Maine Rule of Civil Procedure 80C. Rule 80C allows for review of final
agency action, and is distinct from the type of Rule 80B mandamus relief Plaintiff seeks here.
                                                    5
Case 1:20-cv-00050-LEW Document 11 Filed 05/08/20 Page 6 of 7                 PageID #: 213



than Plaintiff Roe, applying to any Maine prosecutor making a Giglio determination about

any Maine police officer, such broader relief would exceed the scope of this case, and

would be an advisory opinion this Court cannot issue. Perry v. Hartford Acc. & Indem.

Co., 481 A.2d 133, 136 (Me. 1984) (“The initial inquiry facing a court confronted by an

action seeking declaratory relief is whether the controversy between the parties is

sufficiently ‘real’ to avoid the constitutional prohibition against rendering advisory

opinions except as required by Me. Const. art. VI, § 3.”). Count One lives and dies,

therefore, on the viability of Counts Two and Three.

       Because Counts Two and Three are time-barred, Count One is as well. As the Law

Court has repeatedly held, “a declaratory judgment action cannot be used to revive a [Rule

80B claim] that is otherwise barred by the passage of time.” Edwards v. Blackman, 129

A.3d 971, 979 (Me. 2015); Sold, Inc. v. Town of Gorham, 868 A.2d 172, 176 (Me. 2005)

(same). In Edwards, as here, the plaintiff sought Rule 80B mandamus relief to force a state

actor to correct allegedly unlawful action, and a declaration the earlier action was unlawful.

Id. The Law Court found the Rule 80B claim was time-barred, and dismissed the

accompanying claim for declaratory relief, stating in no uncertain terms that a declaratory

judgment action cannot carry on a cause of action that is otherwise time-barred. Id. As

described in more detail above, Plaintiff’s action for mandamus relief is barred by the time

limits in Rule 80B. Therefore, because Counts Two and Three are untimely, and there is

no other justiciable controversy to support a claim for declaratory relief, I will dismiss the

declaratory judgment claim in Count One, as well.



                                              6
Case 1:20-cv-00050-LEW Document 11 Filed 05/08/20 Page 7 of 7    PageID #: 214



                                 CONCLUSION

     For the foregoing reasons Defendant’s Motion to Dismiss (ECF No. 6) is

GRANTED, and the case is DISMISSED.


     SO ORDERED.

     Dated this 8th day of May, 2020.


                                            /S/ Lance E. Walker
                                            LANCE E. WALKER
                                            UNITED STATES DISTRICT JUDGE




                                        7
